Acceleration of Payout of 2004 and 2005 Dividend Equivalent Awards; Grants of
2006 Dividend Equivalent Awards; Performance Criteria for Acceleration of Payout
of Dividend Equivalent Awards.

On March 7, 2006, the Executive Compensation and Employee Benefits Committee,
with the concurrence of the Board of Directors, approved the following actions
regarding compensation for the Company’s executive officers named in its proxy
statement:

The acceleration of the payment period by one year for the previously granted
2004 and 2005 dividend equivalent awards based on Aqua America’s achievement of
the performance criteria established by the Executive Compensation and Employee
Benefits Committee in early 2005 with respect to Aqua America’s earnings target,
dividends, total return to shareholders and customer growth in 2005. As a result
of the acceleration relating to the 2004 dividend equivalent awards, the 2004
dividend equivalents accrued for the executive officers since the grant of the
dividend equivalent awards in 2004 will be paid to the executives in March 2006
in the amount of $73,152 for Mr. DeBenedictis, $23,513 for Mr. Stahl, $15,676
for Mr. Smeltzer, $10,450 for Mr. Riegler and $10,450 for Mr. Hugus. Payments of
the remaining amounts due under the 2004 dividend equivalent grants will be made
to the named executives on a quarterly basis at the same time and at the same
rate as the dividend payments to shareholders through March 1, 2008 with respect
to 93,333 dividend equivalents for Mr. DeBenedictis, 30,000 dividend equivalents
for Mr. Stahl, 20,000 dividend equivalents for Mr. Smeltzer, 13,333 dividend
equivalents for Mr. Riegler and 13,333 dividend equivalents for Mr. Hugus. As a
result of the acceleration relating to the 2005 dividend equivalent awards, the
2005 dividend equivalents accrued for the executive officers since the grant of
the dividend equivalent awards in 2005 would be paid to the executives on
March 1, 2008 with respect to 93,333 dividend equivalents for Mr. DeBenedictis,
26,667 dividend equivalents for Mr. Stahl, 20,000 dividend equivalents for
Mr. Smeltzer, 13,333 dividend equivalents for Mr. Riegler and 13,333 dividend
equivalents for Mr. Hugus; provided, that the payment of the 2005 dividend
equivalents accrued for the executive officers since the grant of the dividend
equivalents could be accelerated by one additional year to March 1, 2007 or
delayed by one year to March 1, 2009 depending on whether the Company achieves
the performance criteria for 2006 established by the Executive Compensation and
Employee Benefits Committee.

The following dividend equivalent awards for 2006: 55,000 dividend equivalents
for Mr. DeBenedictis, 17,000 dividend equivalents for Mr. Stahl, 15,000 dividend
equivalents for Mr. Smeltzer, 10,000 dividend equivalents for Mr. Riegler and
10,000 dividend equivalents for Mr. Hugus.

The performance criteria for 2006 and for future years, unless otherwise
specified by the Executive Compensation and Employee Benefits Committee, for the
acceleration of payouts of dividend equivalent awards will be based upon Aqua
America earnings per share, dividends, total return to shareholders and customer
growth.

